Exhibit 10.15(a)

FIRST AMENDMENT TO GENERAL SERVICE SUPPLY AGREEMENT

This First Amendment to General Service Supply Agreement (this “Amendment”) is
entered into as of December 30, 2005 by and between Hynix Semiconductor, Inc.
(“Hynix”) and MagnaChip Semiconductor Ltd. (“NewCo”) (each a “Party”, and
collectively the “Parties”).

WHEREAS, the Parties are parties to that certain General Service Supply
Agreement dated as of October 6, 2004 (the “Agreement”), and wish to amend the
Agreement as set forth below.

NOW, THEREFORE, the Parties agree as follows:

 

  1. Section 1.1 is hereby amended by adding the following thereto in the
appropriate alphabetical order :

“”Mask Shop Chemicals and Gases Procurement Services” shall mean the provision
by NewCo to Hynix with such quantities of the chemicals (including TMAH2.38,
Thinner, HMDS, H2SO4, H2O2, NH4OH and IPA) and gases (including CI2, CF4, CHF3,
SF6, HCI, F2/Kr/Ne, Kr/Ne) (collectively, the “Chemicals and Gases”) required
for Hynix’s mask production lines installed in C1 and C2 buildings as are
requested by Hynix from time to time.”

 

  2. Section 1.1 is hereby amended by deleting the defined term “Services” and
replacing such defined term with the following:

““Services” shall mean such services related to goods, facilities and utilities
which are required or desirable for transition, setting-up or continuing
operation of the applicable Party’s business and consisting of each of the
services constituting the Vivendi Services, Hynix Utilities and Infrastructure
Support Services, NewCo Utilities and Infrastructure Support Services, Welfare
Facility Services, Environmental Safety & Facility Monitoring Services, Mask
Services, CAO Operation Support Services, Chemical Procurement Services, Mask
Shop Chemicals and Gases Procurement Services , Joint Purchasing Services and
the other services described herein.”

 

1



--------------------------------------------------------------------------------

  3. Section 2.6 is hereby amended and restated in its entirety as follows:

“Each of the NewCo Utilities and Infrastructure Support Services and Mask Shop
Chemicals and Gases Procurement Services shall be provided for the Initial
Service Period and for successive additional one (1)-year periods, unless Hynix
notifies NewCo in writing of its desire not to renew the provision of such
Services at least sixty (60) days prior to the expiration of the Initial Service
Period or any annual anniversary thereof or such Services are earlier terminated
pursuant to this Agreement.”

 

  4. Section 3.1 is hereby amended by deleting the second sentence thereof in
its entirety and by adding the following sentence to the end of such section:

“NewCo shall provide Hynix with the NewCo Utilities and Infrastructure Support
Services and Mask Shop Chemicals and Gases Procurement Services, and Hynix shall
receive such Services from NewCo, for the periods determined in accordance with
Article 2.”

 

  5. Appendix A hereto shall be added as Exhibit H of the Agreement and
Section 3.3 is hereby amended by deleting the first sentence thereof in its
entirety and by adding the following sentence to the beginning of such section:

“The fees for the Environmental Safety & Facility Monitoring Services, Hynix
Utilities and Infrastructure Support Services, NewCo Utilities and
Infrastructure Support Services, Welfare Facility Services, Chemical Procurement
Services and Mask Shop Chemicals and Gases Procurement Services shall be
determined in accordance with Exhibits B, C.1, C.2, E, F and H, respectively.”

 

  6. Section 7.1 is hereby amended and restated in its entirety as follows:

“Hynix shall invoice NewCo on the last day (except that for the Vivendi Services
this shall be the fourteenth (14th) day, until the expiration and/or termination
of the Vivendi Water and Wastewater Service Agreement) of each calendar month
for the fees for the Environmental Safety & Facility Monitoring Services, Hynix
Utilities and Infrastructure Support Services (except for the fees for
electricity (substation of the Korea Electric Power Corporation), water and
fuel, which will be invoiced as set forth in the third sentence of this Section
7.1),

 

2



--------------------------------------------------------------------------------

Vivendi Services, Welfare Facility Services and Chemical Procurement Services,
provided during such calendar month specifying the Services provided during that
month and the amount of fees for such Services calculated in accordance with
Exhibits B, C.1, D, E and F, respectively, and Article 3. By the twenty-fifth
(25th) day of the next calendar month following the invoice (except with respect
to the Vivendi Services for which the due date will be the twenty-fourth
(24th) day of the invoiced calendar month, until the expiration and/or
termination of the Vivendi Water and Wastewater Service Agreement), NewCo shall
pay the invoiced amount and value added tax thereto to Hynix’s designated
account by means of a wire transfer in cash. In addition, by the fifth (5th) day
prior to the due date for the fees for electricity (substation of the Korea
Electric Power Corporation), water and fuel supplied by Hynix to NewCo as part
of the Hynix Utilities and Infrastructure Support Services as such due date is
set forth on the relevant invoice therefore, Hynix shall invoice NewCo for the
fees for such Services in the amounts for which such fees are set forth on the
relevant invoice issued by relevant agencies and NewCo shall pay such invoiced
amount and value added tax thereto to Hynix’s designated account by means of a
wire transfer in cash by one (1) Business Day prior to such due date.”

 

  7. Section 7.2 is hereby amended and restated in its entirety as follows:

“NewCo shall invoice Hynix on the last day of each calendar month for the fees
for the NewCo Utilities and Infrastructure Support Services and Mask Shop
Chemicals and Gases Procurement Services provided during such calendar month
specifying the Services provided during that month and the amount of fees for
such Services calculated in accordance with Exhibits C.2 and H, respectively. By
the twenty-fifth (25th) day of the next calendar month following the invoice,
Hynix shall pay the invoiced amount and value added tax thereto to NewCo’s
designated account by means of a wire transfer in cash.”

 

3



--------------------------------------------------------------------------------

  8. The “Variable Overhead Cost” definition in Exhibit E.1 is hereby amended
and restated as follows:

 

“Variable Overhead Cost”    means, for any applicable Service item (reserve
troops; company broadcasting station; Hynix Culture Center; men’s dormitory;
women’s dormitory; Bongmyung dormitory; and sports field), the amount of those
relatively variable overhead costs (costs which fluctuate heavily from month to
month) which have been historically allocated in connection with the provision
of such Service item and which were actually incurred by Hynix in providing such
Service item for the month of calculation

 

  9. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

 

  10. Wherever necessary, all terms of the Agreement are hereby amended to be
consistent with the terms of this Amendment. Except as set forth herein, the
Agreement remains in full force and effect according to its terms.

 

  11. Articles 1 through 7 of this Amendment shall become effective from the 6th
of October, 2004 and Article 8 of this Amendment shall become effective from the
1st of April, 2005.

 

  12. This Amendment shall be governed by, and shall be construed in accordance
with, the laws of Korea.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Amendment as of the date first set forth above.

 

MagnaChip Semiconductor, Ltd.

By:

    

Name:

 

Youm Huh

Title:

 

President & Chief Executive Officer

Hynix Semiconductor, Inc.

By:

    

Name:

 

Title:

 

 

5



--------------------------------------------------------------------------------

APPENDIX A

Exhibit H

MASK SHOP CHEMICALS AND GASES PROCUREMENT SERVICES FEES

The total monthly fee for the Mask Shop Chemicals and Gases Procurement Services
equal the fee calculated in accordance with the following formula:

 

Item Fee   =    Labor Charge   +    Asset Charge   +  

Fixed

Overhead

Charge

  +   Variable Overhead Charge

The following terms apply to this formula:

 

“Labor Charge”    means the sum of the products of (i) the Labor Cost for each
NewCo employee providing the applicable Service to Hynix multiplied by (ii) the
Labor Contribution Rate for such employee “Labor Cost”    means, for any NewCo
employee, average monthly (i) salary plus (ii) amount of reserve for retirement
allowances plus (iii) amount of Fringe Benefits for such employee, over the
Standard Calculation Period. “Labor Contribution Rate”    means, for any NewCo
employee, the percentage of the Labor Cost for such employee allocated to Hynix
(other than the Business) for the Standard Calculation Period, which such
percentage is based upon the AUP and takes into account (in a manner consistent
with historical practice) such factors as ratio of time spent on activities for
the benefit of Hynix (other than the Business), the relative importance of such
activities and the other factors historically taken into account
“Fringe Benefits”    means, for any NewCo employee, the fringe benefits provided
to such employee in accordance with past practice “Standard Calculation Period”
   means the second calendar year prior to the year of calculation, with respect
to calculations made for the first three months of any calendar year, and the
calendar year immediately prior to the year of calculation, with respect to
calculations made for the last nine months of any calendar year -- e.g., the
calculations for January through March of 2005 will be based on calendar year
2003, while the calculations for April through December 2005 will be based on
calendar year 2004



--------------------------------------------------------------------------------

“Asset Charge”    means the sum of the products of (i) the Asset Cost for each
NewCo asset used to provide the applicable Service to Hynix multiplied by (ii)
the Asset Contribution Rate for such asset “Asset Cost”    means, for any asset,
one twelfth of the sum of (i) depreciation expense plus (ii) the product of Book
Value multiplied by 8%, allocated to such asset in accordance with the AUP for
the Standard Calculation Period “Asset Contribution Rate”    means, for any
asset, a fraction the numerator of which equals the quantity of the Chemical
produced by NewCo for Hynix (other than the Business) for the Standard
Calculation Period and the denominator of which equals the total quantity of the
Chemical produced by NewCo for the Standard Calculation Period “Book Value”   
means, for any asset, the value of such asset on the books of NewCo as of the
last day of the Standard Calculation Period, as may be adjusted from time to
time (a) as a result of the installation of capital improvements or the
incurrence of capital expenditures, as determined in accordance with Korea
generally accepted accounting principles, or (b) as a result of a revaluation as
may be permitted by law “Fixed Overhead Charge”    means the sum of the products
of (i) the Fixed Overhead Cost for each NewCo employee providing the Service to
Hynix multiplied by (ii) the Fixed Overhead Contribution Rate for such employee
“Fixed Overhead Cost”    means, for any employee, the amount equal to
one-twelfth of the product of (i) those relatively fixed overhead costs (those
that do not fluctuate much from month to month) which have been historically
allocated in connection with the provision of the Service and which were
actually incurred by NewCo (or the Business) in providing the Service in the
Standard Calculation Period multiplied by (ii) the percentage of such costs
historically allocated to such employee in connection with providing the Service
“Fixed Overhead Contribution Rate”    means, for any employee, the Labor
Contribution Rate for such employee



--------------------------------------------------------------------------------

“Variable Overhead Charge”    means the sum of the product of (i) the Variable
Overhead Cost multiplied by (ii) the Variable Overhead Contribution Rate
“Variable Overhead Cost”    means the amount of those relatively variable
overhead costs (costs which fluctuate heavily from month to month) which have
been historically allocated in connection with the provision of the Service and
which were actually incurred by NewCo in providing the Service for the month of
calculation “Variable Overhead Contribution Rate”    means, for Variable
Overhead Cost arising from (i) the raw chemicals and gases used to produce the
Chemicals and Gases, a fraction, the numerator of which equals the quantity of
the raw chemicals and gases purchased by NewCo to provide the Service to Hynix
for the month of calculation and the denominator of which equals the total
quantity of the raw chemicals and gases purchased by NewCo for the month of
calculation, (ii) costs to repair the assets used to produce the Chemicals and
Gases, a fraction, the numerator of which equals the quantity of the Chemicals
and Gases delivered to Hynix hereunder for the month of calculation and the
denominator of which equals the total quantity of the Chemicals and Gases
produced by NewCo for the month of calculation and (iii) temporary workers used
to produce the Chemicals and Gases, a fraction, the numerator of which equals
the number of hours such workers worked to provide the Service to Hynix for the
month of calculation and the denominator of which equals the total number of
hours worked by such temporary workers to provide the Chemicals and Gases to
NewCo and Hynix for the month of calculation